EXHIBIT 10.49


DARDEN RESTAURANTS, INC.
2015 OMNIBUS INCENTIVE PLAN
FY 20[__] RESTRICTED STOCK UNIT AWARD AGREEMENT
(United States)
This Restricted Stock Unit Award Agreement (the “Agreement”) is between Darden
Restaurants, Inc., a Florida corporation (the “Company” or “Corporation”), and
you, a person notified by the Company, and identified in the Company’s records,
as the recipient of an Award of Restricted Stock Units during the Company’s
fiscal year 20[__]. This Agreement is effective as of the Grant Date
communicated to you and set forth in the Company’s records.
The Company wishes to award to you a number of Restricted Stock Units, subject
to certain restrictions as provided in this Agreement, in order to carry out the
purpose of the Company’s 2015 Omnibus Incentive Plan (the “Plan”).
Accordingly, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Company and you hereby agree as follows:
1.Award of Restricted Stock Units.
The Company hereby grants to you, effective as of the Grant Date, an Award of
Restricted Stock Units for that number of Restricted Stock Units communicated to
you and set forth in the Company’s records (the “RSUs”), on the terms and
conditions set forth in such communications, this Agreement and the Plan. Each
RSU represents the right to receive, on the vesting date or dates set forth in
Sections 3 and 4 hereof, one share of Stock.
2.    Rights with Respect to the RSUs.
The RSUs granted hereunder do not and shall not give you any of the rights and
privileges of a shareholder of Stock. Your rights with respect to the RSUs shall
remain forfeitable at all times prior to the date or dates on which such rights
become vested, and the restrictions with respect to the RSUs lapse, in
accordance with Sections 3 or 4 hereof. [Your right to receive cash payments and
other distributions with respect to the RSUs is more particularly described in
Sections 7(b) and (c) hereof.]1 
3.    Vesting.
Subject to the terms and conditions of this Agreement, including the clawback
and forfeiture provisions under Section 6 and Section 10 below, the RSUs shall
vest, and the restrictions with respect to the RSUs shall lapse, on [vesting
schedule variable] if you remain continuously employed by the Company or an
Affiliate until the respective vesting dates.
1 Note to Draft: The right to receive accrued dividends and distributions upon
vesting is a variable term that may be excluded from the award agreement. All
references to the payment of accrued dividends and distributions in this
Agreement have been bracketed.







--------------------------------------------------------------------------------




4.    Early Vesting; Forfeiture.
If you cease to be employed by the Company or an Affiliate prior to the vesting
of the RSUs pursuant to Section 3 hereof, your rights to all of the unvested
RSUs shall be immediately and irrevocably forfeited[, including the right to
receive cash payments and other distributions pursuant to Sections 7(b) and (c)
hereof.] Notwithstanding the foregoing, the RSUs shall vest subject to the terms
and conditions of this Agreement, including the clawback and forfeiture
provisions under Section 6 and Section 10 below:2
(a)    If, within two years after the date of the consummation of a Change in
Control that occurs after the Grant Date, the Company terminates your employment
for any reason other than for Cause (using the standard definition set forth in
Section 2.8 of the Plan), death or Disability, or you terminate employment for
Good Reason, you shall become immediately and unconditionally vested in all RSUs
and the restrictions with respect to all of the RSUs shall lapse.
(b)    [If (i) the Company or an Affiliate terminates your employment
involuntarily and not for Cause (using the standard definition set forth in
Section 2.8 of the Plan) prior to the vesting of the RSUs pursuant to Section 3
hereof, and (ii) your combined age and years of service with the Company or an
Affiliate (pursuant to the method for crediting service under the Darden Savings
Plan) equal at least 70, then the RSUs will vest on a pro rata basis on the date
of your termination of employment, based on the number of full months of
employment completed from the Grant Date to the date of your termination of
employment divided by the number of full months in the vesting period for any
unvested RSUs, and your rights to all of the unvested RSUs shall be immediately
and irrevocably forfeited;]
(c)    [If you Retire (as defined under Section 4(h) below) on or after age 65
with five years of service with the Company or an Affiliate (pursuant to the
method for crediting service under the Darden Savings Plan) (“Normal
Retirement”) prior to the vesting of the RSUs pursuant to Section 3 hereof, you
shall become immediately and unconditionally vested in all RSUs and the
restrictions with respect to all RSUs shall lapse on the date of your Normal
Retirement;]
(d)    [If you Retire on or after age 55 with ten years of service with the
Company or an Affiliate (pursuant to the method for crediting service under the
Darden Savings Plan) but before Normal Retirement (“Early Retirement”), the RSUs
will vest on a pro rata basis on the date of your Early Retirement, based on the
number of full months of employment
2 Note to Draft: The CEO has the flexibility, in his sole discretion, to include
or exclude the Rule of 70 provision in Section 4(b). In lieu of accelerated
vesting under the Rule of 70, the CEO shall have the authority to provide for
accelerated vesting upon a termination without Cause using the following
alternative language:
[If the Company or an Affiliate terminates your employment involuntarily and not
for Cause (using the standard definition set forth in Section 2.8 of the Plan)
prior to the vesting of the RSUs pursuant to Section 3 hereof, then the RSUs
will fully vest on the date of your termination of employment, provided that you
execute a form of general release in a form acceptable to the Company.]
The intent is for the retirement provisions of Sections 4(c) and (d) to be
included in annual grants and to have the flexibility to include or exclude
these provisions in off-cycle grants.




2



--------------------------------------------------------------------------------




completed from the Grant Date to the date of your Early Retirement divided by
the number of full months in the vesting period for any unvested RSUs, and your
rights to all of the unvested RSUs shall be immediately and irrevocably
forfeited;]
(e)    If you die prior to the vesting of the RSUs pursuant to Section 3 hereof,
you shall become immediately and unconditionally vested in all RSUs and the
restrictions with respect to all RSUs shall lapse on the date of your death. No
transfer by will or the Applicable Laws of descent and distribution of any RSUs
which vest by reason of your death shall be effective to bind the Company unless
the Committee administering the Plan shall have been furnished with written
notice of such transfer and a copy of the will or such other evidence as the
Committee may deem necessary to establish the validity of the transfer; or
(f)    If you become Disabled (as defined below) prior to the vesting of the
RSUs pursuant to Section 3 hereof, you shall become immediately and
unconditionally vested in all RSUs and the restrictions with respect to all RSUs
shall lapse on the date on which the Committee administering the Plan makes the
determination that you are Disabled. For purposes of this Agreement, “Disabled”
or “Disability” means you have a disability due to illness or injury which is
expected to be permanent in nature and which prevents you from performing the
material duties required by your regular occupation, all as determined by the
Committee administering the Plan. If you have met the age and service conditions
set forth in Sections 4(c) or 5(d) at the time of becoming Disabled, then such
disability shall only accelerate the payment of (and the lapse of restrictions
with respect to) RSUs which are no longer subject to a substantial risk of
forfeiture if the disability constitutes a “disability” within the meaning of
Code Section 409A (and the guidance issued thereunder) (a “Section 409A
Disability”). If the disability does not qualify as a Section 409A Disability,
and you have met the foregoing age and service conditions, this Section 4(f)
shall not apply to you and the RSUs shall be paid (and the restrictions with
respect thereto shall lapse) at the time otherwise provided for under this
Agreement.
(g)    For purposes of this Agreement, “Good Reason” means:
(i)    without your express written consent, (a) the assignment to you of any
duties inconsistent in any substantial respect with your position, authority or
responsibilities as in effect during the 90-day period immediately preceding the
date of the consummation of a Change in Control or (b) any other substantial
adverse change in such position (including titles), authority or
responsibilities; or
(ii)    a material reduction in your base salary, target annual bonus
opportunity, long-term incentive opportunity or aggregate employee benefits as
in effect immediately prior to the date of the consummation of a Change in
Control, other than (a) an inadvertent failure remedied by the Company promptly
after receipt of notice thereof given by you or (b) with respect to aggregate
employee benefits only, any such failure resulting from an across-the-board
reduction in employee benefits applicable to all similarly situated employees of
the Company generally.


3



--------------------------------------------------------------------------------




You shall only have Good Reason if (A) you have provided notice of termination
to the Company of any of the foregoing conditions within ninety (90) days of the
initial existence of the condition, (B) the Company has been given at least
thirty (30) days following receipt of such notice to cure such condition, and
(C) if such condition is not cured within such thirty (30) day period, you
actually terminate employment within sixty (60) days after the notice of
termination. Your mental or physical incapacity following the occurrence of an
event described above in clauses (i) or (ii) shall not affect your ability to
terminate employment for Good Reason and your death following delivery of a
notice of termination for Good Reason shall not affect your estate’s entitlement
to settlement of the RSUs as provided hereunder upon a termination of employment
for Good Reason.
(h)    For purposes of this Agreement, “Retire” means that you voluntarily
terminate your employment with the Company and its Affiliates after having
attained a combination of age and years of service that meets the requirements
of either Section 4(c) or Section 4(d) above and, prior to such employment
termination, you have: (i) given the Company’s Chief Human Relations Officer
(“CHRO”) or your immediate supervisor at least three months’ prior written
notice (or such shorter period of time approved in writing by the CHRO or your
immediate supervisor) of your intended retirement date and (ii) completed
transition duties and responsibilities as determined by the CHRO and/or your
immediate supervisor during the notice period in a satisfactory manner, as
reasonably determined by either of them. Notwithstanding the foregoing, you
shall be deemed to Retire for purposes of this Section if your employment is
involuntarily terminated by the Company without Cause after having met one of
the age and service requirements set forth above, provided that you have timely
completed transition duties and responsibilities as determined by the CHRO
and/or your immediate supervisor, if any, in a satisfactory manner, as
reasonably determined by either of them.
5.    Restriction on Transfer.
Except as contemplated by Section 4(e) hereof, none of the RSUs may be sold,
assigned, transferred, pledged, attached or otherwise encumbered, and no attempt
to transfer the RSUs, whether voluntary or involuntary, by operation of law or
otherwise, shall vest the transferee with any interest or right in or with
respect to the RSUs.
6.    Clawback and Forfeiture upon Financial Restatements.
Notwithstanding the provisions of Sections 3, 4 and 7 of this Agreement, if you
are an executive officer (as defined under SEC rules) of the Company at any time
after the Grant Date and (a) the Company is required to restate its financial
statements due to fraud and (b) the Committee administering the Plan determines
that you have knowingly participated in such fraud, then the Committee may, in
its sole and absolute discretion, at any time within two years following such
restatement, require you to, and you shall immediately upon notice of such
Committee determination, [repay to the Company any shares of Stock, cash
payments or other property received by you or your personal representative
pursuant to Sections 7(b) and (c) of this Agreement,] return to the Company any
shares of Stock received by you or your personal representative from the payment
of the RSUs pursuant to Section 7 of this Agreement and pay to


4



--------------------------------------------------------------------------------




the Company in cash the amount of any proceeds received by you or your personal
representative from the disposition or transfer of, and any dividends and other
distributions of cash or property received by you or your personal
representative with respect to, any shares of Stock received by you or your
personal representative from the payment of the RSUs pursuant to Section 7 of
this Agreement, in each case during the period commencing two years before the
beginning of the restated financial period and ending on the date of such
Committee determination. In addition, all of your rights to RSUs that are not
vested on the date that the Committee makes such determination shall be
immediately and irrevocably forfeited[, including the right to receive cash
payments and other distributions on such RSUs pursuant to Sections 7(b) and (c)
of this Agreement]. Notwithstanding anything to the contrary in this Section 6,
the Committee shall have the authority and discretion to make any determination
regarding the specific implementation of this Section 6 with respect to you. In
addition to this Section 6, the RSUs and any rights to Stock or other property
thereunder shall be fully subject to any “clawback” or compensation recovery
policy that may later be adopted by the Company or imposed under Applicable
Laws.
7.    Payment of RSUs; Issuance of Stock.
(a)    No shares of Stock shall be issued to you (or your beneficiary or, if
none, your estate in the event of your death) prior to the date on which the
applicable RSUs vest, in accordance with the terms and conditions communicated
to you and set forth in the Company’s records. After any RSUs vest pursuant to
Sections 3 or 4 hereof, the Company shall promptly, but no later than 30 days
following the applicable vesting date, cause to be issued in your name one share
of Stock for each RSU [and pay to you any accumulated distributions pursuant to
Sections 7(b) and (c) hereof], in each case less any applicable withholding
taxes; provided, however, that any distribution [(including any distribution of
amounts otherwise described in Sections 7(b) and (c) below)] to any “specified
employee” as determined in accordance with procedures adopted by the Company
that reflect the requirements of Code Section 409A(a)(2)(B)(i) (and any
applicable guidance thereunder) on account of a separation from service shall be
made as soon as reasonably practicable after the first day of the seventh month
following such separation from service (or, if earlier, the date of the
specified employee’s death). The Company will not deliver any fractional share
of Stock but will pay, in lieu thereof, the Fair Market Value of such fractional
share of Stock.
(b)    [On each date on which shares of Stock under Section 7(a) are delivered
to you (or your beneficiary or, if none, your estate in the event of your
death), the Company shall also deliver to you (or your beneficiary or, if none,
your estate in the event of your death) the number of additional shares of
Stock, the number of any other securities of the Company and the value or actual
issuance of any other property (in each case as determined by the Committee)
(except for cash dividends and other cash distributions), in each case that the
Company would have distributed to you during the period commencing on the Grant
Date and ending on the applicable vesting date in respect of the shares of Stock
that are being delivered to you under Section 7(a) had such shares been issued
to you on the Grant Date, without interest, and less any tax withholding amount
applicable to such distribution. To the extent that the RSUs are forfeited prior
to vesting, the right to receive such distributions shall also be forfeited.]


5



--------------------------------------------------------------------------------




(c)    [On each date on which shares of Stock under Section 7(a) are delivered
to you (or your beneficiary or, if none, your estate in the event of your
death), the Company shall make a cash payment to you (or your beneficiary or, if
none, your estate in the event of your death) equal to the aggregate amount of
cash dividends and other cash distributions that the Company would have paid to
you during the period commencing on the Grant Date and ending on the applicable
vesting date in respect of the shares of Stock that are being delivered to you
under Section 7(a) had such shares been issued to you on the Grant Date, without
interest, and less any applicable withholding taxes. To the extent that the RSUs
are forfeited prior to vesting, the right to receive such cash payment shall
also be forfeited.]
8.    Adjustments.
In the event that the Committee administering the Plan shall determine that any
dividend or other distribution (whether in the form of cash, shares of Stock,
other securities or other property), recapitalization, stock split, reverse
stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase or exchange of shares or other securities of the
Company, issuance of warrants or other rights to purchase shares or other
securities of the Company or other similar corporate transaction or event
affects the Stock such that an adjustment of the RSUs is determined by the
Committee administering the Plan to be appropriate in order to prevent dilution
or enlargement of the benefits or potential benefits intended to be made
available under this Agreement, then the Committee shall, in such manner as it
may deem equitable, in its sole discretion, adjust any or all of the number and
type of shares subject to the RSUs.
9.    Taxes.
(a)    You acknowledge that you will consult with your personal tax advisor
regarding the income tax consequences of the grant of the RSUs, [the receipt of
cash payments and other distributions pursuant to Sections 7(b) and (c) hereof,]
the vesting of the RSUs and the receipt of shares of Stock upon the vesting of
the RSUs, and any other matters related to this Agreement. In order to comply
with all applicable federal, state, local or foreign income tax laws or
regulations, the Company may take such action as it deems appropriate to ensure
that all applicable federal, state, local or foreign payroll, withholding,
income or other taxes, which are your sole and absolute responsibility, are
withheld or collected from you.
(b)    In accordance with the terms of the Plan, and such rules as may be
adopted by the Committee administering the Plan, you may elect to satisfy any
applicable tax withholding obligations arising from the vesting of the RSUs and
the corresponding receipt of shares of Stock and cash payments by (i) delivering
cash (including check, draft, money order or wire transfer made payable to the
order of the Company), (ii) having the Company withhold a portion of the shares
of Stock or cash otherwise to be delivered having a Fair Market Value equal to
the amount of such taxes, or (iii) delivering to the Company shares of Stock
having a Fair Market Value equal to the amount of such taxes. The Company will
not deliver any fractional share of Stock but will pay, in lieu thereof, the
Fair Market Value of such fractional share of Stock. Your election must be made
on or before the date that the amount of tax to be withheld is determined. The
maximum number of shares of Stock that may be withheld to satisfy any applicable
tax withholding obligations arising from the


6



--------------------------------------------------------------------------------




vesting and settlement of the RSUs may not exceed such number of shares of Stock
having a Fair Market Value equal to the minimum statutory amount required by the
Company to be withheld and paid to any federal, state, or local taxing authority
with respect to such vesting and settlement of the RSUs, or such greater amount
as may be permitted under applicable accounting standards. If you do not make a
tax withholding election under this Section 9(b), the Company shall withhold
shares of Stock as provided in Section 9(b)(ii) above.
10.    [Restrictive Covenants.3 
(a)    Non-Disclosure.
(i)    During the course of your employment, before and after the execution of
this Agreement, and as consideration for the restrictive covenants entered into
by you herein, you have received and will continue to receive some or all of the
Company’s various Trade Secrets (as defined under Applicable Law, including the
Defend Trade Secrets Act of 2016) and confidential or proprietary information,
which includes the following whether in physical or electronic form: (1) data
and compilations of data related to Business Opportunities (as defined below),
(2) computer software, hardware, network and internet technology utilized,
modified or enhanced by the Company or by you in furtherance of your duties with
the Company; (3) compilations of data concerning Company products, services,
customers, and end users including but not limited to compilations concerning
projected sales, new project timelines, inventory reports, sales, and cost and
expense reports; (4) compilations of information about the Company’s employees
and independent contracting consultants; (5) the Company’s financial
information, including, without limitation, amounts charged to customers and
amounts charged to the Company by its vendors, suppliers, and service providers;
(6) proposals submitted to the Company’s customers, potential customers,
wholesalers, distributors, vendors, suppliers and service providers; (7) the
Company’s marketing strategies and compilations of marketing data; (8)
compilations of data or information concerning, and communications and
agreements with, vendors, suppliers and licensors to the Company and other
sources of technology, products, services or components used in the Company’s
business; (9) the Company’s research and development records and data; and
(10) any summary, extract or analysis of such information together with
information that has been received or disclosed to the Company by any third
party as to which the Company has an obligation to treat as confidential
(collectively, “Confidential Information”). “Business Opportunities” means all
ideas, concepts or information received or developed (in whatever form) by you
concerning any business, transaction or potential transaction that constitutes
or may constitute an opportunity for the Company to earn a fee or income,
specifically including those relationships that were initiated, nourished or
developed at the Company’s expense. Confidential
3 Note to Draft: The restrictive covenants in Section 10 shall be included in
grants to executive officers. The CEO shall have discretion whether or not to
include these covenants in grants to other individuals.




7



--------------------------------------------------------------------------------




Information does not include data or information: (1) which has been voluntarily
disclosed to the public by the Company, except where such public disclosure has
been made by you without authorization from the Company; (2) which has been
independently developed and disclosed by others; or (3) which has otherwise
entered the public domain through lawful means.
(ii)    All Confidential Information, Trade Secrets, and all physical and
electronic embodiments thereof are confidential and are and will remain the sole
and exclusive property of the Company. During the term of your employment with
the Company and for a period of five (5) years following the termination of your
employment with the Company for any reason, with or without Cause, and upon the
initiative of either you or the Company, you agree that you shall protect any
such Confidential Information and Trade Secrets and shall not, except in
connection with the performance of your remaining duties for the Company, use,
disclose or otherwise copy, reproduce, distribute or otherwise disseminate any
such Confidential Information or Trade Secrets, or any physical or electronic
embodiments thereof, to any third party; provided, however, that you may make
disclosures required by a valid order or subpoena issued by a court or
administrative agency of competent jurisdiction, in which event you will
promptly notify the Company of such order or subpoena to provide the Company an
opportunity to protect its interests.
(iii)    Upon request by the Company and, in any event, upon termination of your
employment with the Company for any reason, you will promptly deliver to the
Company (within twenty-four (24) hours) all property belonging to the Company,
including but without limitation, all Confidential Information, Trade Secrets
and all electronic and physical embodiments thereof, all Company files, customer
lists, management reports, memoranda, research, Company forms, financial data
and reports and other documents (including but not limited to all such data and
documents in electronic form) supplied to or created by you in connection with
your employment with the Company (including all copies of the foregoing) in your
possession or control, and all of the Company’s equipment and other materials in
your possession or control. You agree to allow the Company, at its request, to
verify return of Company property and documents and information and/or permanent
deletion of the same, through inspection of personal computers, personal storage
media, third party websites, third party e-mail systems, personal digital
assistant devices, cell phones and/or social networking sites on which Company
information was stored during your employment with the Company.
(iv)    Nothing contained herein shall be in derogation or a limitation of the
rights of the Company to enforce its rights or your duties under the Applicable
Law relating to Trade Secrets.
(b)    Non-Competition. You agree that, while employed by the Company and for a
period of twenty-four (24) months following the termination of your employment
with the Company for any reason, with or without Cause, whether upon the
initiative of either you or the Company (the “Restricted Period”), you will not
provide or perform the


8



--------------------------------------------------------------------------------




same or substantially similar services, that you provided to the Company, on
behalf of any Direct Competitor (as defined below), directly (i.e., as an
officer or employee) or indirectly (i.e., as an independent contractor,
consultant, advisor, board member, agent, shareholder, investor, joint venturer,
or partner), anywhere within the United States of America (the “Territory”).
“Direct Competitor” means any individual, partnership, corporation, limited
liability company, association, or other group, however organized, who competes
with the Company in the full service restaurant business.
(i)    If you are a resident of California and subject to its laws, the
restrictions set forth in this Section 10(b) above shall not apply to you.
(ii)    Nothing in this provision shall divest you from the right to acquire as
a passive investor (with no involvement in the operations or management of the
business) up to 1% of any class of securities which is: (i) issued by any Direct
Competitor, and (ii) publicly traded on a national securities exchange or
over-the-counter market.
(c)    Non-Solicitation. You agree that you shall not at any time during your
employment with the Company and during the Restricted Period, on behalf of
yourself or any other Person, directly or by assisting others, solicit, induce,
encourage or cause any of the Company’s vendors, suppliers, licensees, or other
Persons with whom the Company has a contractual relationship and with whom you
have had Material Contact (as defined below) during the last two years of your
employment with the Company, to cease doing business with the Company or to do
business with a Direct Competitor. “Material Contact” means contact between you
and a Person: (1) with whom or which you dealt on behalf of the Company;
(2) whose dealings with the Company were coordinated or supervised by you;
(3) about whom you obtained Confidential Information in the ordinary course of
business as a result of your association with the Company; or (4) who receives
products or services authorized by the Company, the sale or provision of which
results or resulted in compensation, commission, or earnings for you within two
years prior to the date of the termination of your employment with the Company.
(d)    Non-Recruitment. You agree that during the course of your employment with
the Company and during the Restricted Period, you will not, on behalf of
yourself or any other Person, directly or by assisting others, solicit, induce,
persuade, or encourage, or attempt to solicit, induce, persuade, or encourage,
any individual employed by the Company, with whom you have worked, to terminate
such employee’s position with the Company, whether or not such employee is a
full-time or temporary employee of the Company and whether or not such
employment is pursuant to a written agreement, for a determined period, or at
will. The provisions of this Section 10(d) shall only apply to those individuals
employed by the Company at the time of solicitation or attempted solicitation.
If you are a resident of California and subject to its laws, the restrictions
set forth in Section 10(c) above and this Section 10(d) shall be limited to
apply only where you use or disclose Confidential Information or Trade Secrets
when engaging in the restricted activities.
(e)    Acknowledgements. You acknowledge that the Company is in the business of
marketing, developing and establishing its restaurant brands and concepts on a


9



--------------------------------------------------------------------------------




nationwide basis and that the Company makes substantial investments and has
established substantial goodwill associated with its restaurant brands and
concepts, supplier relationships and marketing programs throughout the United
States. You therefore acknowledge that the Territory in which the Company’s
Business is conducted is, at the very least, throughout the United States. You
further acknowledge and agree that it is fair and reasonable for the Company to
take steps to protect its Confidential Information, Trade Secrets, goodwill,
business relationships, employees, economic advantages, and/or other legitimate
business interests from the risk of misappropriation of or harm to its
Confidential Information, Trade Secrets, goodwill, business relationships,
employees, economic advantages, and/or other legitimate business interests. You
acknowledge that the consideration, including this Agreement, continued
employment, specialized training, and the Confidential Information and Trade
Secrets provided to you, gives rise to the Company’s interest in restraining you
from competing with the Company and that any limitations as to time, geographic
scope and scope of activity to be restrained are reasonable and do not impose a
greater restraint than is necessary to protect Company’s Confidential
Information, Trade Secrets, good will, business relationships, employees,
economic advantages, and/or other legitimate business interests, and will not
prevent you from earning a livelihood. By accepting this Agreement, you
specifically recognize and affirm that strict compliance with terms of the
covenants set forth in this Section 10 is required in order to vest in the RSUs
and receive the shares of Stock. You agree that should all or any part or
application of this Section 10 be held or found invalid or unenforceable for any
reason whatsoever by a court of competent jurisdiction in an action between you
and the Company, you nevertheless shall not vest in any RSUs and receive any of
shares of Stock if you violated any of the terms of any of the covenants set
forth in this Section 10.
(f)    Survival of Covenants. The provisions and restrictive covenants in this
Section 10 of this Agreement shall survive the expiration or termination of this
Agreement for any reason. You agree not to challenge the enforceability or scope
of the provisions and restrictive covenants in this Section 10. You further
agree to notify all future persons, or businesses, with which you become
affiliated or employed by, of the provisions and restrictions set forth in this
Section 10, prior to the commencement of any such affiliation or employment.
(g)    Injunctive Relief. You acknowledge that if you breach or threaten to
breach any of the provisions of this Agreement, your actions will cause
irreparable harm and damage to the Company which cannot be compensated by
damages alone. Accordingly, if you breach or threaten to breach any of the
provisions of this Agreement, the Company shall be entitled to injunctive
relief, in addition to any other rights or remedies the Company may have. You
hereby waive the requirement for a bond by the Company as a condition to seeking
injunctive relief. The existence of any claim or cause of action by you against
the Company, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Company of your agreements under
this Agreement.
(h)    Clawback and Forfeiture due to Violating Section 10. In the event that
you violate any of the terms of this Section 10, you understand and agree that
in addition to the Company’s rights to obtain injunctive relief and damages for
such violation, (i) you shall


10



--------------------------------------------------------------------------------




return to the Company any shares of Stock received by you or your personal
representative from the payment of any RSUs that vested [on or after any such
violation or pursuant to Section 4 of this Agreement] and pay to the Company in
cash the amount of any proceeds received by you or your personal representative
from the disposition or transfer of any such RSUs, and (ii) your unvested RSUs
shall be immediately forfeited.]
11.    General Provisions.
(a)    Interpretations. This Agreement is subject in all respects to the terms
of the Plan. A copy of the Plan is available upon your request. Terms used
herein which are defined in the Plan shall have the respective meanings given to
such terms in the Plan, unless otherwise defined herein. In the event that any
provision of this Agreement is inconsistent with the terms of the Plan, the
terms of the Plan shall govern. Any question of administration or interpretation
arising under this Agreement shall be determined by the Committee administering
the Plan, and such determination shall be final, conclusive and binding upon all
parties in interest. To the extent that any Award granted by the Company is
subject to Code Section 409A, such Award shall be subject to terms and
conditions that comply with the requirements of Code Section 409A to avoid
adverse tax consequences under Code Section 409A.
(b)    No Right to Employment. Nothing in this Agreement or the Plan shall be
construed as giving you the right to be retained as an employee of the Company
or any Affiliate. In addition, the Company or an Affiliate may at any time
dismiss you from employment, free from any liability or any claim under this
Agreement, unless otherwise expressly provided in this Agreement.
(c)    Reservation of Shares. The Company shall at all times prior to the
vesting of the RSUs reserve and keep available such number of shares of Stock as
will be sufficient to satisfy the requirements of this Agreement.
(d)    Securities Matters. The Company shall not be required to deliver any
shares of Stock until the requirements of any federal or state securities or
other laws, rules or regulations (including the rules of any securities
exchange) as may be determined by the Company to be applicable are satisfied.
(e)    Headings. Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.
(f)    Arbitration. [Except for injunctive relief as set forth herein,]4 the
parties agree that any dispute between the parties regarding this Agreement
shall be submitted to binding arbitration in Orlando, Florida pursuant to the
Darden dispute resolution program.


4 Note to Draft: This language only to be included in Agreements that contain
the restrictive covenants in Section 10.


11



--------------------------------------------------------------------------------




(g)    Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of Florida (without giving effect to the
conflict of law principles thereof). Subject to Section 11(f) hereof, you agree
that the state and federal courts of Florida shall have jurisdiction over any
litigation between you and the Company regarding this Agreement, and you
expressly submit to the exclusive jurisdiction and venue of the federal and
state courts sitting in Orange County, Florida.
(h)    Notices. You should send all written notices regarding this Agreement or
the Plan to the Company at the following address:
Darden Restaurants, Inc.
Supervisor, Stock Compensation Plans
1000 Darden Center Drive
Orlando, FL 32837


(i)    Offset. Any severance or other payment or benefits to you under the
Company’s plans and agreements may be reduced in the Company’s discretion, by
any amounts that you owe the Company under Section 6 or Section 10 of this
Agreement, provided that any such offset occurs at a time so that it does not
violate Section 409A of the Code and is permitted under Applicable Laws.
(j)    Award Agreement and Related Documents. This RSU Award Agreement shall
have no force or effect unless you have been notified by the Company, and
identified in the Company’s records, as the recipient of a RSU Grant. [You are
not required to execute this Agreement, but you will have 60 days from the Grant
Date to notify the Company of any issues regarding the terms and conditions of
this Agreement; otherwise, you will be deemed to agree with them. OR YOU MUST
REVIEW AND ACKNOWLEDGE ACCEPTANCE OF THE TERMS OF THIS AGREEMENT, INCLUDING
SPECIFICALLY THE RESTRICTIVE COVENANTS, THE CLAWBACK AND FORFEITURE PROVISIONS
UNDER SECTION 6 AND SECTION 10 OF THIS AGREEMENT AND THE COMPANY’S OFFSET
PROVISIONS, BY EXECUTING THIS AGREEMENT ELECTRONICALLY VIA YOUR ESTABLISHED
ACCOUNT ON THE MORGAN STANLEY SMITH BARNEY WEBSITE WITHIN 60 DAYS OF THE DATE OF
GRANT; PROVIDED, HOWEVER, THAT THE COMMITTEE MAY, AT ITS DISCRETION, EXTEND THIS
DATE. FAILURE TO ACCEPT THE REFERENCED TERMS AND TO EXECUTE THIS AGREEMENT
ELECTRONICALLY WILL PRECLUDE YOU FROM RECEIVING YOUR RSU GRANT.]5 In connection
with your RSU grant and this Agreement, the following additional documents were
made available to you electronically, and paper copies are available on request
directed to the Company’s Compensation Department: (i) the Plan; and (ii) a
Prospectus relating to the Plan.


5 Note to Draft: Active acceptance of the Agreement only to be included in
Agreements that contain the restrictive covenants in Section 10.




12

